                     Case 1:20-cv-01511-TNM Document 13 Filed 07/07/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                  __________ District of __________


                             G.Y.J.P.                             )
                             Plaintiff                            )
                                v.                                )      Case No. 1:20-CV-01511-TNM
                           Wolf, et al.                           )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

        Plaintiff G.Y.J.P.                                                                                                  .


Date:          07/07/2020
                                                                                          Attorney’s signature

                                                                                Efren C. Olivares, Fed. Bar 1015826
                                                                                      Printed name and bar number
                                                                                            P.O. Box 219
                                                                                          Alamo, TX 78516



                                                                                                Address

                                                                                 efren@texascivilrightsproject.org
                                                                                            E-mail address

                                                                                            956-212-4963
                                                                                           Telephone number

                                                                                            956-787-6348
                                                                                             FAX number


            Print                        Save As...                                                                 Reset
